Citation Nr: 1415567	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-48 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for residuals of a right foot injury (referred to as a right foot disability). 

Entitlement to service connection for residuals of a right big toe injury (referred to as a right big toe disability).  

Entitlement to service connection for facial pain or trigeminal nerve damage. 

Entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues of entitlement to service connection for trigeminal nerve damage and a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center located in Washington, DC.


FINDING OF FACT

Although the Veteran reports chronic pain in his right foot and right big toe, the Veteran's claimed symptoms have not been linked to any documented disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a right big toe disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Analysis  

The Veteran's claimed disabilities of the right foot and right big toe have not been associated with any actual disability, and although competent, are not credible based upon the objective record.  The existence of a present disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997).  In the absence of proof of a present disability there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Symptoms alone, without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

In this case, despite the Veteran's competent complaints of chronic pain, no disability to account for such symptomatology has been clinically identified.  He 
has made a series of claims regarding disabilities affecting the right foot.  The Board notes that the Veteran is not a medical professional, has not indicated that he has medical training or expertise, and has not made any allegation that he possesses knowledge of medicine beyond the average lay person.  As a lay person, the Veteran does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for such symptomatology in this particular case.  Accordingly, the Board turned to the Veteran's private and VA post-service treatment records from 1979 to the present to find a diagnosis for his claimed conditions, and found none.   The Board found only isolated notations of chronic right foot pain in the VA medical records - the same for complaints of chronic right big toe pain.  These entries reflect the Veteran's statements, but were not made as part of any formal clinical diagnosis.  Additionally, in an October 2011 psychological assessment, the examining psychologist noted that the Veteran walked without an assistive device and did not note any observable signs of pain or discomfort during the examination that could be related to the Veteran's claimed disabilities, which calls into question the Veteran's claimed disabilities.  

The Board also views the Veteran's lack of complaints in the context of his past employment.  Over the past several years, the Veteran has been employed in a variety of jobs requiring significant standing and walking.  Per the October 2011 psychological assessment report, the Veteran was employed as a bartender, a barber, a parks and recreation employee, and a grocery store clerk.  If the Veteran had such disabilities as claimed, doing the type of work he was employed to do, and with the frequency of doctors' visits for other impairments, there should be more complaints of chronic foot and toe pain of record.  For example, the Board considered how the Veteran handled his facial pain.  Throughout the record, the Veteran made consistent statements regarding this disability at nearly every medical appointment, while claimed pain symptoms of his right foot and right big toe went unmentioned, even during an assessment of pain in October 2011 as part of the psychological assessment.   

Accordingly, the Board finds the preponderance of the evidence weighs against the Veteran's claims and service connection for disabilities manifested by chronic right foot pain and right big toe pain are not warranted.

Even if the Board found the Veteran had current right foot and right big toe disabilities, the evidence still weighs against his claim.  The record is devoid of evidence of any right foot injury and right big toe injury in service.   The Veteran attributes his claimed right foot disability and right toe disability to an injury occurring in Basic Training.  During service, the Veteran visited the base medical facility on at least 21 documented occasions excluding his enlistment and separation examinations.  During these visits, the Veteran primarily complained of gastrointestinal issues and made no reports of problems related to his right foot or right big toe.  Upon separation, the May 1970 examiner noted flat feet, an issue the Veteran raised at the May 1969 enlistment examination, but did not list any other issues associated with the Veteran's feet to include his right foot and right big toe.  Absent in service injury or disease, the preponderance of the evidence continues to weigh against the Veteran's service connection claims.  

The Board now turns its discussion to the issue of whether the VA met its duties to notify and assist the Veteran.  

III.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran two January 2010 notices containing information pertinent to the Veteran's service connection claims submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The VA also met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records, both private and VA.  The Board notes that VA was unable to obtain medical records from Franklin County dating back to the 1970s due to its 7-year record retention policy. 

The Board acknowledges that VA medical examinations and opinions have not been obtained regarding the questions of whether the Veteran's claimed right foot disability was incurred in or caused by active service and whether the Veteran's claimed right big toe disability was incurred in or caused by active service.  However, the Board finds that a VA examination is not necessary in order to decide this issue.  Referral of this case for an examination or to obtain a medical opinion would be a useless act in light of no credible evidence of injury or disease during service.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

ORDER

Service connection for right foot disability is denied.  

Service connection for a right big toe disability is denied.


REMAND

The Board must remand the claims of service connection for trigeminal nerve damage and a sinus disability for a VA medical examination and opinion.  The record reflects a current diagnosis for both disabilities.  Trigeminal nerve damage was diagnosed in November 2009 by a private treating physician, who specializes in pain management.  The Veteran's history of chronic sinusitis and nasal passage pain is well-documented throughout the VA treatment records.   The Veteran relates these disabilities to an in-service dental procedure.  The service treatment records document a September 1969 dental procedure where the Veteran had several teeth removed.  Due to the proximity of the Veteran's claimed disabilities to the surgical site, the Board finds a possible link exists between the Veteran's current diagnosis and an in service incurrence sufficient to trigger the VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Additionally, the Veteran has received treatment from VA on an ongoing basis.  The claims file only reflects treatment through April 2012.  To correctly assess the Veteran's disabilities, all records of treatment from April 2012 to the present must be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records concerning the Veteran's sinuses, trigeminal nerve damage, and dental issues from April 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for an appropriate VA medical examination to ascertain the nature and etiology of his claimed sinus disability and trigeminal nerve damage.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A detailed opinion is requested as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sinus disability had its onset during service or is otherwise related to service? 

Is it at least at likely as not (a 50 percent or greater probability) that the Veteran's trigeminal nerve damage had its onset during service or is otherwise related to service? 

The examiner should make a finding as to the relationship, if any, of the Veteran's September 1969 dental procedure to the above noted disabilities. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for any opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


